
	
		II
		111th CONGRESS
		2d Session
		S. 3259
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 26, 2010
			Mr. Kohl (for himself,
			 Mr. Leahy, and Mr. Hatch) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend subtitle A of the Antitrust
		  Criminal Penalty Enhancement and Reform Act of 2004 to make the operation of
		  such subtitle permanent law.
	
	
		1.Short titleThis Act may be cited as the
			 Antitrust Criminal Penalties
			 Enforcement and Reform Act of 2004 Extension Act of
			 2010.
		2.Elimination of sunsetThe Antitrust Criminal Penalty Enhancement
			 and Reform Act of 2004 (15 U.S.C. 1 note) is amended by striking section
			 211.
		3.Effective date of amendmentThe amendment made by section 2 shall take
			 effect immediately before June 22, 2010.
		4.GAO reportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit a report to the
			 Committees on the Judiciary of the House of Representatives and the Senate on
			 the effectiveness of the Antitrust Criminal Penalties Enforcement and Reform
			 Act of 2004, both in criminal investigation and enforcement by the Department
			 of Justice and in private civil actions. Such report shall consider, inter
			 alia, the effectiveness of incentives for cooperation, and the timeliness of
			 that cooperation, in private civil actions.
		
